DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group I, recited by claims 1-13 in the reply filed on March 7, 2022 is acknowledged.  Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites the limitation "the chemical liquid adhering to the front surface of the substrate" in lines 4 and 5 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites that “the oxidation-reduction potential of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be -0.5 V or more and 1.0 V of less”.  By this language, it is not clear if applicant is reciting only a single oxidation-reduction potential that has to be in the range of -0.5 to 1.0 V or if applicant is reciting two distinct oxidation-reduction potentials that have to be achieved during the adjusting step, wherein one of the distinct potentials is -0.5 V or more and the other distinct potential is 1.0 V or less.  For purposes of examination, it was presumed that applicant was attempting to recite only a single oxidation-reduction potential that has to be in the range of -0.5 to 1.0 V.  If this was applicant’s intention, the confusion could be avoided by reciting something like the following: “the oxidation-reduction potential of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be in a range of -0.5 V or more and 1.0 V of less”.  
Claim 10 recites that “the pH of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be 7 or more and 10 or less”.  By this language, it is not clear if applicant is reciting only a single pH value that has to be in the rage of 7 to 10 or if applicant is reciting two distinct pH values that have to be used during the rinsing liquid supplying step, wherein one of the distinct pH values is 7 or more and the other distinct pH value is 10 or less.  For purposes of examination, it was presumed that applicant was attempting to recite only a single pH value that has to be in the range of 7 to 10.  If this was applicant intention, the confusion could be avoided by reciting something like the following: “the pH of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be in a range of 7 or more and 10 or less”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of JP2010-056218 by Hashizume.  The .
With regard to claim 1, Nonaka teaches a substrate processing method for rinsing a semiconductor wafer after the wafer has been treated with a hydrofluoric acid solution in order to remove polymer from the wafer, wherein the wafer comprises exposed metal surfaces on a front surface of the wafer (Abstract; Par. 0020, 0021, 0040, 0101-0112).  Nonaka’s method comprises a substrate holding step of holding the wafer with a support unit (item 32 in Figure 2; Par. 0050, 0051, and 0060).  Nonaka’s method comprises an adjusting step of adjusting a pH of rinsing liquid so as to form an inactive state in which the metal does not react with the rinsing liquid (Par. 0056-0076 and 0085).  Nonaka’s adjusting step comprises adding ammonia water (supplied from ammonia water source 721 in Figure 3) to rinsing water in a preparation tank (item 701 in Figure 3; Par. 0056-0076 and 0085).  Nonaka’s method comprises a rinsing liquid supplying step of supplying the rinsing liquid which pH has been adjusted to the front surface of the substrate (Par. 0101-0112).  
Nonaka teaches that it is desirable to minimize reaction of the exposed metal surfaces (Par. 0085), but Nonaka does not teach an inert gas replacing step of replacing an atmosphere around the front surface of the wafer by supplying inert gas to a vicinity of the front surface of the substrate.  
Hashizume teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between the metal and oxygen can be prevented by using a nozzle through a blocking plate (item 6 in Figures 1-2) to supply inert gas to a vicinity of the upper surface of the substrate such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka such that the system of Nonaka comprises a blocking plate of the type taught by Hashizume, wherein the blocking plate in the method of Nonaka in view of Hashizume is lowered into a processing position proximal to the upper surface of the wafer prior to the supply of the hydrofluoric acid solution, wherein a nozzle in the plate is used to supply inert gas to the space between the wafer and blocking plate such that the oxygen concentration in the wafer’s vicinity is reduced to 100 ppm or less, and wherein the hydrofluoric acid treatment step and subsequent rinsing step are performed while the blocking plate remains in its processing position.  The motivation for performing the modification was provided by Hashizume, who teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between 
With regard to claim 2, in the method of Nonaka in view of Hashizume, the adjusting step includes a step of adjusting the pH of the rinsing liquid by mixing the rinsing liquid and an ammonia water (reads on pH adjustment fluid) together (Par. 0075 and 0076 of Nonaka).  
With regard to claim 3, the method of Nonaka in view of Hashizume comprising an organic solvent replacing step of replacing the rinsing liquid on the front surface of the wafer with isopropyl alcohol (reads on organic solvent that is miscible with the rinsing liquid) by supplying the isopropyl alcohol to the front surface of the wafer (Par. 0112 of Nonaka).  
With regard to claim 4, in the method of Nonaka in view of Hashizume, the step of supplying the hydrofluoric acid to the wafer reads on applicant’s chemical liquid supplying step because HF is capable of forming a salt with ammonia and ammonia is in the rinsing liquid (Par. 0075-0076 of Nonaka).  In the combination of Nonaka in view of Hashizume, rinsing liquid is supplied to the front surface of the wafer for a period of time (Par. 0111 of Nonaka), and the first half of this period of time reads on applicant’s pre-rinsing liquid supplying step because it is a step of washing away hydrofluoric acid from the front surface of the substrate.  The remaining second half of the period can be considered to read on applicant’s rinsing liquid supplying step because it is a step in which pH-adjusted rinsing liquid is applied to the front surface of the wafer.  
With regard to claims 6-8, in the adjusting step of the method of Nonaka in view of Hashizume, the pH of the rinsing liquid is adjusted by adding ammonia water to the 
With regard to claim 9, the combination of Nonaka in view of Hashizume does not recite that the oxidation-reduction potential of the rinsing liquid is adjusted to be in the range of -0.5 V or more and 1.0 V or less.  However, as taught by applicant, ammonia water is an oxidation-reduction potential adjustment fluid (see applicant’s claim 8), and in the method of Nonaka in view of Hashizume, the amount of ammonia water added to the rinsing liquid is a result-effective variable that affects the pH of the rinsing liquid and thus the ability of the rinsing liquid to avoid undesirably reacting with exposed metal on the wafer (Par. 0021, 0056, 0075-0076, and 0085).  Therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume such that the amount of ammonia water added to the rinsing liquid is optimized, and since the ammonia water is an oxidation-reduction potential adjustment fluid, this optimization of the amount of 
With regard to claim 10, in the adjust step of Nonaka in view of Hashizume, the pH of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be in the range of 7 to 8, and in accordance with MPEP 2144.05, Overlap of Ranges, this pH range of 7 to 8 renders applicant’s range of 7 to 10 obvious due to the overlap of ranges.  
With regard to claim 11, the combination of Nonaka in view of Hashizume teaches that it is desirable to minimize reaction of the exposed metal surfaces (Par. 0085), but the combination of Nonaka in view of Hashizume does not teach degassing the rinsing liquid prior to the adjusting step.  
Hashizume teaches that undesirable reactions between metallic wafer surfaces and oxygen can be prevented by initially degassing water used to form treatment solutions, wherein the degassing comprising removing oxygen from the water (Par. 0015, 0073, and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume such that the rinsing water, before pH adjustment, is initially degassed in order to remove dissolved oxygen from the water.  The motivation for performing the modification was provided by Hashizume, who teaches that undesirable reactions between metallic wafer surfaces and oxygen can be prevented by initially degassing water used to form treatment solutions, wherein the degassing comprising removing oxygen from the water.
With regard to claim 12, in the method of Nonaka in view of Hashizume developed in the rejection of claim 1, the wafer is held horizontally in the substrate holding step and an inert gas is supplied to a vicinity of the upper surface of the wafer in the inert gas replacing step.  In the method of Nonaka in view of Hashizume, when the blocking plate (corresponds to applicant’s facing member) is moved into the processing position, this movement corresponds to applicant’s proximity step.  In the developed method of Nonaka in view of Hashizume, the blocking plate is in the processing position during the inert gas replacing step and the rinsing liquid supplying step.  
With regard to claim 13, in the method of Nonaka in view of Hashizume developed in the rejection of claim 1, the inert gas replacing step comprises supplying inert to the space between the blocking plate and the wafer such that the oxygen concentration in the wafer’s vicinity is reduced to 100 ppm or less, and in accordance with MPEP 2144.05, this range of 100 ppm or less is considered to render applicant’s range of 250 ppm or less obvious due to the overlap of the ranges.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of JP2010-056218 by Hashizume as applied to claim 4 above, and further in view of U.S. 2002/0102852 by Verhaverbeke.  
With regard to claim 5, in the combination of Nonaka in view of Hashizume, the wafer is rotated during the rinsing (Par. 0111 of Nonaka), the first half of which corresponds to applicant’s pre-rinsing liquid supplying step, as discussed in the rejection of claim 4.  
The combination of Nonaka in view of Hashizume does not recite the rotation speed of the wafer during the rinsing.
Verhaverbeke teaches that when rinsing a wafer after performing hydrofluoric acid treatment, a wafer rotation speed of 10-1000 rpm can be successfully used as the rotation speed during the rinsing (Par. 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume such that, throughout the rinsing (including the time corresponding to applicant’s pre-rinsing liquid supplying step), the wafer rotation speed is in the range of 10-1000 rpm.  The motivation for performing the modification was provided by Verhaverbeke, who teaches that when rinsing a wafer after performing hydrofluoric acid treatment, a wafer rotation speed of 10-1000 rpm can be successfully used as the rotation speed during the rinsing.  In accordance with MPEP 2144.05, this rotation speed range of 10-1000 rpm is considered to render applicant’s range of 1000 rpm or less obvious due to the overlap of ranges.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 23, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714